DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Response to Amendment
The amendment filed on 2/25/2021 has been entered, claims 5 and 12-15 are cancelled and claims 21-22 are new, thus claims 1-4, 6-11 and 16-22 are currently pending in this application. 
Allowable Subject Matter
Claims 1-4, 6-11 and 16-22 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an assembly comprising an “adhesive layer having a first opening, wherein a portion of the adhesive layer exposed by the first opening is plated with a first conductive material” and “wherein a portion of the bottom circuit assembly exposed by the second opening is plated with a second conductive material, wherein the first conductive material contacts the second conductive material” in combination with the bottom circuit assembly comprising: “a second ceramic layer having a dielectric constant greater than that of the first ceramic layer” as recited in claim 1;  	a method for forming a circuit assembly comprising “joining the top circuit substrate to the bottom circuit assembly with the upper vias aligned to the lower vias using an adhesive layer…and forming holes through the adhesive layer by photo lifting” as recited in claim 11; and 	an assembly comprising an “adhesive layer that includes a plurality of internal openings filled with a third conductive material connections that electrically connects the upper vias to the lower vias by contacting the first conductive material of the upper vias and the second conductive material of the lower vias; and a plurality of conductive balls housed in the lower vias, not contacting the third conductive material of the adhesive layer” in combination with the bottom circuit assembly comprising “a first ceramic layer comprising aluminum oxide and a second ceramic layer comprising a material that has a dielectric constant greater than that of aluminum oxide, wherein a second conductive material plates inner surfaces of the lower vias” as recited in claim 19. 
 Claims 2-4, 6-10, 16-18 and 20-22 are also allowed for further limiting and depending upon allowed claims 1, 11 and 19.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NDUKA E OJEH/Primary Examiner, Art Unit 2892